DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The following previous elections, previously acknowledged, are noted: Applicant’s election without traverse of Group I, claims 1, 3, 4, 6-9, 12-14, 17, 18, 20, 23, 26, 34, 36, 47, and 48 and Applicant’s additional elections of (A) at least one diacyl lipid, at least one phospholipid, and ethanol; (B) phosphatidyl choline; (C) a salt of ETA and EDTA; (D) peptide; and (E)ethanol species in the reply filed on 9/11/2020 are acknowledged.  

Withdrawn Rejections and Response to Arguments
All rejections of canceled claims are withdrawn.
The rejection of claims 1, 3, 4, 6-9, 12, 17, 18, 20, 23, 26, 34, 36, 47, and 48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments filed 11/25/2020.  Applicant’s argument to this effect is persuasive.
The following rejections are withdrawn in view of Applicant’s amendments to the claims as filed 11/25/2020: the rejection of claims 1, 3, 4, 6, 17, 18, 20, 23, 26, 34, 36, 47, and 48 under 35 U.S.C. 103 as being unpatentable over “Goddard” (WO 2010/020794A1) in view of JP78013357; and the rejection of claims 7, 8, and 12 under 35 U.S.C. 103 as being unpatentable over “Goddard” (WO 2010/020794A1) in view of JP78013357 as applied to claims 1, 3, 4, 6, 17, 18, 20, 23, 26, 34, 36, 47, and 48 above, and further in view of “Walker” (US 2007/0185330 A1) and “Nistor” (US 2011/0230569).  Applicant’s argument to this effect is persuasive.
Maintained Rejections and New Rejections of New Claims
Claim Rejections - 35 USC § 112, Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 6, 8, 12, 17, 18, 20, 23, 26, 34, 36, 47, 48, and 55-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain mixtures and formulations comprising certain “at least one lipid and/or at least one oil” and “a mono-, di-, or tri-acyl lipid” and “at least one biocompatible, organic solvent”, and additional components listed in the claims, does not reasonably provide enablement for the entire scope of the claimed subject matter comprising any at least one lipid and/or at least one oil.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  For instance, in compositions further comprising an active agent “d” as recited in claim 17, what active agents may be employed in particular combination with what particular lipid (“i” or “i a” component) to achieve the claimed composition having the properties and/or effects described in the specification as filed?  While the specification describes that the inclusion of alkylammonium EDTA can reduce the loss of assay of active agent in drug samples tested in stability studies, it is unclear how to combine this component in formulations having no active agent or in formulations having a wide range of active agents in order to achieve the desired stabilization result.  (see page 4, paragraph 4 of specification as filed, for instance).  Applicant appears to have described the particular combination of glycerol dioleate, phosphatidyl choline, ethanol and EDTA (see page 5, paragraph 6 of specification as filed), however these components cannot reasonably be considered representative to enable the entire claimed scope as described for instance in the paragraph bridging pages 5 and 6 of the specification as filed and otherwise recited in the claims.  See also, page 16, first full paragraph of the specification as filed which describes the scope of how to make and use a mixture as claimed; the scope of this example is much, much more specific than the very broad genus claimed, and one reasonably would not be able to arrive at the specified example or similar.
With respect to the breadth of the claims, it is the examiner’s position that the scope of enablement provided by the specification as filed is not commensurate in scope with the scope of protection sought by the claims and that it would require excessive and undue experimentation to achieve a product having the desired characteristics upon combining each component genus recited in the claims.  

Response to Arguments
Applicant argues in the remarks filed 11/25/2020 that the cancelation of claim 1 resolves the rejection under 35 U.S.C. 112 for lack of full scope of enablement.  In reply, Applicant’s argument has been fully considered but is not persuasive since independent claim 3 still recites a broader scope than what is enabled.  As indicated in the rejection of record, Applicant appears to have described the particular combination of glycerol dioleate, phosphatidyl choline, ethanol and EDTA (see page 5, paragraph 6 of specification as filed), however these components cannot reasonably be considered representative to enable the entire claimed scope as described for instance in the paragraph bridging pages 5 and 6 of the specification as filed and otherwise recited in the claims.  Accordingly, the rejection is maintained as applicable to the claims as amended.  It is noted that all rejections of claims newly canceled have been withdrawn.


New Grounds of Rejection Necessitated by Amendments of 11/25/2020
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 4, 6, 8, 12, 17, 18, 20, 23, 26, 34, 36, 47, 48, and 55-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10688148. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are drawn to a pre-formulation comprising a di-acyl lipid which is diacyl glycerol, a phospholipid, a biocompatible organic solvent such as ethanol, and an EDTA/alkylamine in a molar ratio overlapping with the instantly claimed molar ratio.  The issued claims also recite the same limitation of water amount instantly recited.  The dependent claims in the instant application are detailed (pre-filled device, kit, amounts and ratios, specific lipid, phospholipid, and solvent components) in the dependent claims and definitions provided in the specification of the issued application such that it is apparent the claims at least overlap in scope.  The difference in the claims is that the issued claims recite the inclusion of a particular active agent which is a somatostatin receptor agonist or salt thereof, which is only generally provided for in the instant application.

Claims 3, 4, 6, 8, 12, 17, 18, 20, 23, 26, 34, 36, 47, 48, and 55-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-56 of copending Application No. 16/908,055 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to a pre-formulation comprising a di-acyl lipid which is diacyl glycerol, a phospholipid, a biocompatible organic solvent such as ethanol, and an EDTA/alkylamine in a molar ratio overlapping with the instantly claimed molar ratio.  The copending claims also recite the same limitation of water amount instantly recited.  The dependent claims in the instant application are detailed (pre-filled device, kit, amounts and ratios, specific lipid, phospholipid, and solvent components) in the dependent claims and definitions provided in the copending application such that it is apparent the claims at least overlap in scope.  The difference in the claims is that the copending claims recite the inclusion of a particular active agent which is a somatostatin receptor agonist or salt thereof, which is only generally provided for in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617